Citation Nr: 0811054	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
veteran's claim for service connection and awarded a 100 
percent disability rating for PTSD, effective July 20, 1998.  
In a March 2005 statement of the case, the RO denied 
entitlement to an effective date earlier than July 20, 1998, 
for the grant of service connection for PTSD.  The veteran 
testified before the Board in July 2005.  The Board remanded 
the claim for further development in September 2005.    


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was filed at the RO on August 19, 1991.  This claim was 
denied in a December 1991 rating decision.  The veteran did 
not appeal that decision, and it became final.   

2.  The veteran filed to reopen his previously denied claim 
for service connection for PTSD on July 20, 1998, more than 
one year after his separation from service.  Service 
connection subsequently was granted, effective July 20, 1998.  

3.  There was no informal or formal claim, or written intent 
to file a claim, for service connection for PTSD dated after 
the December 1991 denial and prior to the July 20, 1998, 
claim.   

4.  The veteran raised a claim of entitlement to revision of 
the December 1991 denial of service connection based upon 
clear and unmistakable error (CUE).  An April 2007 rating 
decision from the RO found that there was no CUE in the 
December 1991 denial of service connection, and the veteran 
has not appealed this decision.    


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 
1998, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2007).    

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).    

The veteran filed a claim to reopen his previously denied 
claim for service connection for PTSD on July 20, 1998, more 
than one year after his separation from active service in 
December 1968.  Where a claim has been filed more than one 
year after the date of separation from service, the effective 
date of service connection is the date of the receipt of the 
claim, or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(b).  

Significantly, the veteran's original claim for service 
connection for PTSD was denied in a December 1991 rating 
decision.  He did not appeal that decision.  He alleged CUE 
with respect to that rating, but the RO found no CUE in an 
April 2007 rating decision, which the veteran has not 
appealed.  The December 1991 decision is therefore final.  
The first diagnosis of PTSD of record is dated on a VA 
medical record in January 2003.  Thus, the later date is the 
date the evidence demonstrates that entitlement existed.  In 
this case, however, service connection has been established 
as of July 20, 1998, the date the claim for service 
connection was received.  The Board can find not basis to 
assign an earlier effective date.

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for PTSD, was filed after the 
December 1991 denial and prior to the July 20, 1998, 
application to reopen, the Board finds no evidence of there 
being such a claim.  

The first evidence of an intention to reopen his previously 
denied claim after the December 1991 denial was received in 
July 1998.  After the December 1991 decision denying claim 
for service connection, it was not until July 20, 1998, that 
the veteran submitted a statement again alleging entitlement 
to service connection for PTSD.  Thus, the Board finds that 
in this case, the only date that could serve as a basis for 
the award of service connection is the date of receipt of the 
veteran's application to reopen his claim for service 
connection on July 20, 1998.  There is no legal entitlement 
to an earlier effective date for PTSD.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date and the claim must be 
denied.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005; rating 
decisions in December 1998 and June 2003; statements of the 
case in March 1999 and March 2005; and supplemental 
statements of the case in May 1999, July 1999, January 2000, 
and February 2000.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than July 20, 1998, for the award 
of service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


